Citation Nr: 1827887	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14 - 04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA). 

2. Entitlement to service connection for enlarged tonsils. 

3. Entitlement to service connection for periodic limb movement. 


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2002 and June 2003 and from May 2005 and June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a October 2017 travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2018 private report indicated the Veteran's sleep apnea and restless leg syndrome had a "causal nexus to military service either through aggravation or new injury."  However, the opinion lacked a rationale for its findings; the physician reviewed the available evidence, including the Veteran's lay statements, but did not explain what it was about the information he reviewed that established a link between service and the claimed disabilities.  Indeed, the facts the provider lists do not seem to include mention of any relevant in-service symptoms of sleep apnea or restless leg syndrome.  Likewise, he makes no mention of the tonsils.  In the Board's view, such a report is insufficient to establish entitlement to compensation benefits.  

That said, VA must provide an examination when there is competent evidence of disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at 83. 

During the October 2017 Board hearing, the Veteran reported that his sleep apnea and periodic limb movements had their onset during service.  He noted that he often woke up choking or gasping for air and snored heavily, to the point where it bothered others.  His girlfriend told him that he moved or jumped in his sleep.  He also testified that his claimed conditions of OSA and limb movements were secondary to his already service-connected post-traumatic stress disorder.  He noted that his enlarged tonsils or adenoids were found during a sleep study conducted in November 2010 that diagnosed OSA.  

Considering both sleep apnea, enlarged tonsils and periodic limb movement were found during the sleep study and the Veteran testified that his symptoms began during service, the low threshold under McLendon has been met.  Thus, examinations are warranted to determine the etiology of his claimed conditions. 

While on remand, any relevant, outstanding VA and private treatment records should be sought. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant records he wishes considered in connection with his appeal, which records should be sought.  

2. Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed conditions.  The claims folder should be reviewed by the examiner.  

For obstructive sleep apnea, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current OSA had its onset in service or is etiologically related to an injury or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current OSA is caused OR aggravated (worsened beyond natural progression) by his service-connected PTSD. 

For any limb movement condition, the examiner should: 

a. Provide an opinion as to whether the limb movement described is considered a pathologic condition, and if so whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the condition had its onset in service or is etiologically related to an injury or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the condition is caused OR aggravated (worsened beyond natural progression) by his service-connected PTSD. 




For the enlarged tonsil condition, the examiner should: 

a. Provide an opinion as to whether the presentation of the Veteran's tonsils represent a pathologic condition, and if so, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the condition had its onset in service or caused by an injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the condition is caused OR aggravated (worsened beyond natural progression) by his OSA. 

The reasons for any conclusions expressed should be fully explained.  

3.  Readjudicate the claims. If any remain denied issue a supplemental statement of the case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

